Title: To James Madison from Henry Clay, 14 September 1816
From: Clay, Henry
To: Madison, James



D Sir
Ashland 14t. Sepr. 1816

The last mail brought me the letter which you did me the honor to write on the 30t. Ulto. stating your expectation of a vacancy in the Department of War, and communicating your wish that I would take upon myself the discharge of the duties of that office.  Several considerations appear to me to require that I should decline accepting the honor which your favorable opinion has tendered.  I regret the necessity of this decision the less as I hope that you will fill the place equally agreeably to yourself, and I am sure more advantageously to the public interest.  I pray you however to believe that I shall always entertain the highest sense of this new proof of your confidence, and that with the greatest respect & esteem I am Yr. obt. Servt.

H Clay

